  Case 2:19-cv-01546-SJF-AKT Document 27 Filed 04/19/19 Page 1 of 5 PageID #: 196



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    JENNIFER NIN and DIANNE TRITSCHLER,

                                                           Plaintiffs,
                   -against-
                                                                                  ANSWER
    COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE,
    STEVEN BELLONE, SUFFOLK COUNTY POLICE                                   19-cv-1546(SJF)(AKT)
    COMMISSIONER GERALDINE HART, SUFFOLK
    COUNTY PISTOL LICENSING BUREAU EXECUTIVE
    OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
    COMMANDING OFFICER OF THE PISTOL LICENSING
    BUREAU LIEUTENANT MICHAEL KOMOROWSKI,
    PISTOL LICENSING BUREAU POLICE OFFICER MARC
    SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN
    SUPERVISOR, DIRECTOR OF AIRPORT SECURITY
    KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR
    ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY
    LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING
    BUREAU INVESTIGATOR NICHOLAS LORUSSO and
    SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
    SGT. MICHAEL FLANAGAN,
                                            Defendants.




       Defendants, County of Suffolk, Suffolk County Executive Steven Bellone, Suffolk County

Police, Commissioner Geraldine Hart, Suffolk, County Pistol Licensing Bureau Executive Officer

Sgt. William Walsh, Suffolk County Commanding Officer of the Pistol Licensing Bureau Lieutenant

Michael Komorowski, Pistol Licensing Bureau Police Officer Marc Sforza, Suffolk County Pistol

Licensing Bureau Investigator Nicholas LoRusso and Suffolk County Police Department Detective

and Sgt. Michael Flanagan, by their attorney, Dennis M. Brown, Suffolk County Attorney, by Arlene

S. Zwilling, Assistant County Attorney, answering plaintiffs’ complaint respectfully:

       1.    Aver that the allegations contained in the paragraphs numbered 1, 2 and 3 of the
                                                 1
  Case 2:19-cv-01546-SJF-AKT Document 27 Filed 04/19/19 Page 2 of 5 PageID #: 197


complaint characterize the legal action being brought and purport to invoke the jurisdiction of the

Court pursuant to the enumerated statutes and, as such, make no answer save to demand strict

proof thereof and to deny any conduct giving rise to any cause of action thereunder.

       2.      Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraph numbered 4, 5, 6, and 31 of the complaint.

       3.      Deny the allegations contained in paragraphs numbered 9 and 10 of the complaint,

and refer all questions of law to the Court.

       4.      Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraphs numbered 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 33, 34,

35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61,

62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88,

89, 90, 91, 92, 93, 94, 95 and 96 of the complaint, and refer all questions of law to the Court.

                             AS AND FOR THE FIRST CAUSE OF ACTION

       5.      Deny, upon information and belief, the allegations contained in the paragraph

numbered 97, 98, 99, 100, 101, 102, 103, 104, 105, 106 and 107 of the complaint.

                             AS AND FOR THE THIRD CAUSE OF ACTION

       6.      Deny, upon information and belief, the allegations contained in the paragraph

numbered 108 of the complaint.

                            AS AND FOR THE FOURTH CAUSE OF ACTION

       7.      Deny, upon information and belief, the allegations contained in the paragraph

numbered 109 of the complaint.




                                                     2
     Case 2:19-cv-01546-SJF-AKT Document 27 Filed 04/19/19 Page 3 of 5 PageID #: 198


                             AS AND FOR THE FIFTH CAUSE OF ACTION

        8.     Deny, upon information and belief, the allegations contained in the paragraph

numbered 110 of the complaint.

                           AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        9.     That the complaint fails to state a claim upon which relief can be granted.

                          AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        10.    That the damages sustained by plaintiffs, if any, were caused by the plaintiffs' own

culpable and/or negligent conduct.

                           AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        11.    That the complaint fails to set forth facts sufficient to constitute a deprivation of

any constitutional right or other basis for a civil rights claim.

                          AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        12.    That no policy, statement, ordinance, regulation or decision officially adopted

and/or promulgated by defendants or otherwise ratified by defendants authorized a deprivation

of

plaintiffs' constitutional rights.

                           AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        13.    That no custom or usage adopted, followed, endorsed or ratified by defendants

authorized a deprivation of plaintiffs' constitutional rights.

                           AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        14.    That this Court lacks subject matter jurisdiction.




                                                    3
  Case 2:19-cv-01546-SJF-AKT Document 27 Filed 04/19/19 Page 4 of 5 PageID #: 199


                         AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       15.     That plaintiffs’ claims, if any, are in whole or in part, barred by the doctrines of

collateral estoppel and/or res judicata.

                         AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       16.     That plaintiffs' claims, if any, are barred in whole or in part by the statute of

limitations.

                          AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       17.     That defendants’ actions, if any, were justified by the facts and circumstances

presented.

                          AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       18.     That the defendants, at all times complained of, acted reasonably and in good

faith in the discharge of their official duties and responsibilities.

       19.     That defendants acted in what they did solely pursuant to their duties and

responsibilities as law enforcement and/or prosecuting officials.

       20.     That defendants at all times acted in good faith in that they reasonably believed

that they were exercising and acting within their statutory and constitutional powers.

       21.     That in performing such duties and responsibilities, defendants are and were

protected by absolute and/or qualified Federal and/or State immunity.

                       AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       22.     That this action is barred by the doctrines of qualified and/or absolute

governmental immunity for discretionary acts.

                        AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       23.     That plaintiffs have an adequate remedy at law.
                                                  4
  Case 2:19-cv-01546-SJF-AKT Document 27 Filed 04/19/19 Page 5 of 5 PageID #: 200




       WHEREFORE, defendants demand judgment against the plaintiffs dismissing the complaint,

together with the costs, disbursements and reasonable attorneys' fees of this action, and for such

other and further relief as this Court deems just and proper.


DATED: Hauppauge, New York
       April 19, 2019                      Yours etc.,
                                           Dennis M. Brown
                                           Suffolk County Attorney
                                           Attorney for County of Suffolk County Defendants
                                           H. Lee Dennison Building
                                           100 Veterans Memorial Highway
                                           Hauppauge, New York 11788

                                   By:     /s/ Arlene S. Zwilling
                                           Assistant County Attorney

TO:

Richard Young, Esq.
Young & Young, LLP
Attorney for Plaintiffs
863 Islip Avenue
Central Islip, New York 11722




                                                 5
